Citation Nr: 1338758	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  08-24 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army from February 20, 1986, to March 26, 1986.  
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied the appellant's claim of entitlement to service connection for PTSD.

Pursuant to the appellant's request, she was scheduled for a videoconference hearing in April 2009.  However, the appellant failed to appear for that hearing.  A postponement was not requested or granted.  The appellant has not asserted any good cause for missing the hearing or requested that it be re-scheduled.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (2013). 

The Board notes that the appellant's specific claim related to service connection for PTSD.  During the pendency of this appeal, a Court of Appeals for Veterans Claims (Court) decision held that an appellant, who is a lay person, is not competent to diagnose his/her specific psychiatric disability.  Therefore, VA must consider whether the appellant's psychiatric symptoms regardless of the label attached to them warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As discussed below, the evidence shows that the appellant has been diagnosed with various psychiatric disorders, to include PTSD.  Accordingly, the Board has recharacterized the issue as service connection for an acquired psychiatric disability, to include PTSD.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.  

Documents of record indicate that the Veteran receives disability benefits from the Social Security Administration (SSA).  Indeed, in a statement received by the RO in October 1987, the Veteran stated that she was awarded disability benefits from the SSA "when I was first discharched [sic]."  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  

In particular, the Board recognizes that the Veteran currently asserts that she has PTSD from a sexual assault in service.  If a claim of PTSD is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2013).  As, by the Veteran's account, the SSA records were created around the time she was on active duty, they may contain information that corroborates her claimed stressor.  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC, with any necessary authorization from the Veteran, should obtain all of her outstanding records from the Social Security Administration and VA Medical Center.  All attempts to locate these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify her that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

2.  Then, after ensuring any other necessary development has been completed, the RO or AMC should readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


